Citation Nr: 1456407	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-29 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation greater than 30 percent disabling prior to 
November 23, 2013, and greater than 50 percent disabling thereafter for posttraumatic stress disorder (PTSD) with anxiety, mood disorder, traumatic brain injury, and post-concussion syndrome. 

2.  Entitlement to an evaluation greater than 10 percent disabling for headaches.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1999 to December 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his July 2010 VA Form 9, the Veteran requested a Board hearing at the RO (Travel Board hearing).

In a May 2014 letter, the RO informed the Veteran that he was placed on a list of persons waiting for a Travel Board hearing.  Subsequently, the RO sent the Veteran a letter in September 2014 that provided him with the day, time, and location of his Travel Board hearing.  This letter was returned by the United States Postal Service (USPS) and was not resent by the RO.  The Veteran was not afforded notice of his October 2014 Travel Board hearing. 

It thus appears to the Board that the Veteran has not been provided a Travel Board hearing, and on remand, he must be provided such.   



Accordingly, the case is REMANDED for the following action:

After obtaining the Veteran's current address, the AOJ should schedule him for a Travel Board hearing before a member of the Board.  Notify the Veteran and his representative of the date and time of the hearing and record such notification, and any subsequent related communications, in the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




